232 S.W.3d 708 (2007)
STATE of Missouri, Respondent,
v.
James L. PETERSON, Appellant.
No. WD 66493.
Missouri Court of Appeals, Western District.
September 18, 2007.
Susan Lynn Hogan, Appellate Defender, Kansas City, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Richard A. Starnes, Asst. Atty. Gen., Jefferson City, MO, joins on the briefs for Respondent.
Before PAUL M. SPINDEN, P.J., PATRICIA A. BRECKENRIDGE, and JAMES M. SMART, JR., JJ.

Order
PER CURIAM.
James Peterson appeals his convictions for second-degree murder and armed criminal action.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 30.25(b).